Title: To Thomas Jefferson from George Jefferson, 18 February 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 18th. Febr. 1805
                  
                  I inclose you R. & W’s receipt for 24/. being for Mr. Madison’s subscription for the Enquirer. 
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               